United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
ST. LOUIS COUNTY POLICE DEPARTMENT,
Clayton, MO, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket Nos. 19-1780 & 21-0411
Issued: December 10, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On August 26, 2019 appellant filed a timely appeal from an August 15, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). On January 29, 2021 he filed a
timely appeal from a December 23, 2020 nonmerit decision of OWCP. The Clerk of the Appellate
Boards docketed the appeals as Nos. 19-1780 and 21-0411, respectively.
On February 26, 1990 appellant, then a 34-year-old former officer with St. Louis County
Police Department (SLCPD), filed an occupational disease claim (Form CA-2) under OWCP File
No. xxxxxx140, alleging that he developed a stress disorder due to factors of his federal
employment, including emotional and psychiatric problems related to his undercover work with
the Federal Bureau of Investigation (FBI). He noted that he first became aware of his condition
and its relation to factors of his federal employment on March 1, 1998. Appellant alleged that the
FBI was aware of his condition within 30 days. His assignment with the FBI ended in July 1985.
Appellant stopped working for the SLCPD on February 3, 1986. On March 7, 1994 he received
state workers’ compensation benefits.
By decision dated October 3, 1991, OWCP denied appellant’s emotional condition claim
as untimely filed. Appellant subsequently requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review.

By decision dated May 22, 1992, OWCP’s hearing representative found that appellant’s
emotional condition claim was timely filed, but that he had not established that he was an employee
of the FBI, and thus a federal employee in accordance with section 8101(1)(B) of the Federal
Employees’ Compensation Act1 (FECA).
On March 21, 2016 appellant alleged that he was an employee of the FBI at the time of his
employment injury and asked that his claim be reopened. He submitted additional evidence.
In a letter dated April 19, 2016, OWCP informed appellant that the record of his claim had
been destroyed and requested documents to recreate his claim file.
On December 24, 2016 appellant filed an incomplete notice of law enforcement officer’s
injury or occupational disease (Form CA-721a) under OWCP File No. xxxxxx070, alleging that
he developed post-traumatic stress disorder (PTSD) due to an alleged May 21, 1984 employment
incident. He provided a statement of even date and noted that he last worked for the SLCPD on
February 3, 1986. Appellant noted that he had previously submitted medical evidence regarding
his PTSD in OWCP File No. xxxxxx140.
In a January 27, 2017 development letter, OWCP requested additional factual information
from appellant regarding his specific status as a law enforcement officer engaged in the
apprehension of any person for the commission of a crime against the United States.
By decision dated April 13, 2017, in OWCP File No. xxxxxx070, OWCP denied
appellant’s claim finding that he had not established his injury occurred under circumstances
involving 5 U.S.C. § 8191. On April 18, 2017 appellant requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review.
By decision dated February 2, 2018, OWCP’s hearing representative set aside the April 13,
2017 decision and remanded for OWCP to determine if appellant’s claim was timely filed in
accordance with its procedures. 2
By decision dated April 26, 2018, OWCP denied appellant’s claim in OWCP File No.
xxxxxx070 finding that it was untimely filed.
On December 31, 2018 appellant requested reconsideration of the April 26, 2018 decision.
By decision dated March 29, 2019, OWCP denied modification of the April 26, 2018
decision.
On April 23, 2019 appellant requested reconsideration of the May 22, 1992 decision.(RD
By decision dated August 15, 2019, in OWCP File No. xxxxxx140, OWCP reopened
appellant’s claim for consideration of the merits. It found that his claim was timely filed, and
1

5 U.S.C. § 8101 et seq.; § 8191.

2

Federal (FECA) Procedure Manual, Part 2--Claims, Non-Federal Law Enforcement Officers, Chapter 4.0200.6
(September 1994).

2

determined that the December 21, 1984 deputation form established that appellant was a federal
employee effective that date through June 30, 1985. OWCP further found that he had established
compensable factors of employment including the December 1984 purchase of handguns and rifles
from two indicted criminals, overwork, and interactions with armed subjects who were under the
influence of narcotics or alcohol. It also found that events that occurred prior to his deputation on
December 21, 1984 were not compensable as appellant was not a federal employee within the
meaning of FECA prior to that date. OWCP denied that the additional factual events he alleged
occurred in the performance of duty. It further found that none of the medical evidence submitted
was sufficient to establish appellant’s emotional condition claim.
On September 28, 2020 appellant requested reconsideration of the March 29, 2019
decision.
By decision dated December 23, 2020, OWCP denied appellant’s request for
reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of error.
The Board, having duly considered this matter, finds that these cases are not in posture for
decision.
OWCP’s procedures provide that cases should be administratively combined when correct
adjudication of the issues depends on frequent cross-referencing between case files.3 For example,
if a new injury case is reported for an employee who previously f iled an injury claim for a similar
condition or the same part of the body, doubling is required. 4 In OWCP File Nos xxxxxx070 and
xxxxxx140, appellant has alleged PTSD arising from the same employment events. For a full and
fair adjudication, the cases must be remanded to OWCP to administratively combine OWCP File
No. xxxxxx070, with OWCP File No. xxxxxx140, so it can consider all the evidence submitted in
adjudicating appellant’s PTSD claims. After the evidence in both claims has been combined,
OWCP shall delete OWCP File No. xxxxxx070, as it is duplicative. OWCP shall then consider
all of the evidence of record and issue a de novo decision on appellant’s emotional condition claim
in OWCP File No. xxxxxx140.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8c
(February 2000); T.D., Docket No. 20-1119 (issued January 29, 2021); R.R., Docket No. 19-0368 (issued
November 26, 2019).
4

Id.; M.B., Docket No. 20-1175 (issued December 31, 2020); L.M., Docket No. 19-1490 (issued January 29, 2020).

3

IT IS HEREBY ORDERED THAT the August 15, 2019 and December 23, 2020
decisions of the Office of Workers’ Compensation Programs are set aside and the cases are
remanded for further proceedings consistent with this order of the Board.
Issued: December 10, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

